151 Ga. App. 637 (1979)
260 S.E.2d 761
MARSH
v.
THE STATE (two cases).
58253, 58254.
Court of Appeals of Georgia.
Submitted July 10, 1979.
Decided October 5, 1979.
Harry Hutchinson, for appellant.
Alan W. Marsh, pro se.
Lewis R. Slaton, District Attorney, for appellee.
BIRDSONG, Judge.
Alan William March was convicted of aggravated assault and sentenced to serve seven years. He brings this appeal enumerating two errors. Held:
1. In his first enumeration, Marsh urges the general grounds. The evidence shows and the jury was warranted in believing that Marsh without any sufficient provocation or warning suddenly took out a pocket knife with a three-inch blade, placed it against the victim's throat and threatened to cut the victim. A struggle ensued during which a severe cut was inflicted upon the victim's hand and superficial cuts inflicted on the victim's face and shoulder.
On appeal, the evidence must be construed to uphold the verdict, the conflicts must be resolved against the appellant, and if there is any evidence to support the verdict it must be affirmed. Johnson v. State, 231 Ga. 138 (1) (200 SE2d 734); Talley v. State, 137 Ga. App. 548, 549 (224 SE2d 455). In passing upon the sufficiency of the evidence to support the verdict, the appellate courts are to afford the evidence that view which is most favorable to the state, for every presumption and every inference is in favor of the verdict. Taylor v. State, 138 Ga. App. 95, 96 *638 (225 SE2d 508). The evidence fully supports the verdict in this case. This enumeration is without merit.
2. In his second enumeration, appellant complains that the court erred in allowing a knife into evidence because of an alleged lack of chain of custody. The knife was identified by several witnesses as being the particular knife involved, by size, shape and its own peculiar characteristics.
Unlike fungible items, distinct physical objects which can be identified upon mere observation require no custodial proof for their admission. Ramey v. State, 238 Ga. 111, 113 (4) (230 SE2d 891); Hayes v. State, 138 Ga. App. 223, 225 (225 SE2d 749). This enumeration lacks merit.
Judgment affirmed. Quillian, P. J., and Smith, J., concur.